DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of causing a switch to a second one of the first cellular network or the second cellular network based on a change in the availability of the first and second cellular networks, the second electronic device to transmit and receive data over the second one of the first cellular network or the second cellular network via the first wireless interface circuitry of the first electronic device and the second wireless interface circuitry of the first electronic device; and storing an identifier for the second electronic device, the identifier to facilitate establishment of a connection of the second electronic device with at least one of the first cellular network or the second cellular network via the first wireless interface circuitry of the first electronic device and the second wireless interface circuitry of the first electronic device, the first electronic device being a mobile electronic device, as recited in claims 1, 10 and 19 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  The limitations of causing a switch to a second one of the first cellular network or the second cellular network based on a change in the availability of the first and second cellular networks, the second electronic device to transmit and receive data over the second one of the .

Allowable Subject Matter
Claims 1-27 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Kallio (US 2002/0147008), the closest prior art, discloses a consumer electronic device 150 comprising:  first wireless interface circuitry or means to support a cellular (GSM) communication (paragraph 27, lines 1-3:  “Typical interface types for the GSM network 100 may be used to establish connection between the Mobile Station (MS) 150, the Base Station Subsystem (BSS) 110, and the Mobile Switching Center (MSC) 120.”); second wireless interface circuitry or means to support a wireless local area network communication (paragraph 36, lines 1-2:  “When entering the wireless LAN 200, the Mobile Station (MS) 150 first establishes communication with the wireless LAN 200…”); processor circuitry to: monitor a communication environment (paragraph 36, lines 1-12:  monitoring messages from a GSM network); and select one of the first wireless interface circuitry or the second wireless interface circuitry to provide .
	However, the prior art fails to disclose causing a switch to a second one of the first cellular network or the second cellular network based on a change in the availability of the first and second cellular networks, the second electronic device to transmit and receive data over the second one of the first cellular network or the second cellular network via the first wireless interface circuitry of the first electronic device and the second wireless interface circuitry of the first electronic device; and storing an identifier for the second electronic device, the identifier to facilitate establishment of a connection of the second electronic device with at least one of the first cellular network or the second cellular network via the first wireless interface circuitry of the first electronic device and the second wireless interface circuitry of the first electronic device, the first electronic device being a mobile electronic device, as recited in claims 1, 10 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917.  The examiner can normally be reached on weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646